DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Specification is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, in the Specification, regarding the recitation:
“At this time, the work for detecting and confirming the abnormal part are desirably performed at high efficiency.”  in paragraph [0004], it raises the question if the detection is performed at high efficiency at this time, then what would the claimed invention of the instant achieve?
Did the Applicant intended to state: “At this time, it is desirable to detect and confirm abnormal part at a high efficiency”?

Regarding the recitation “In view of these circumstances” in paragraph [0005], it is not clear what “these circumstances” is in reference to? The Specification is objected to as failing to provide proper antecedent basis for the subject matter being described because there is no prior reference of any “circumstances” in the Specification.  

In the Specification, the recitation “The detecting unit calculates a difference between the first point cloud data and the second point cloud data to detect a part of at which position information varies, as a detailed-inspection target part” represents or what it means.

The Applicant is requested to review the Specification and make corrections or modify the language to correct errors without adding new matter.

Drawings
Figures 2, 3 and 6A to 8B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding Figures 2 and 3, the Specification in paragraph [0028] states that: “The function of this TS is the same as that of an ordinary TS. Details of the structure of the TS are disclosed in, for example, Japanese Unexamined Patent Applications Laid-Open Nos. 2009-229192 and 2012- 202821.” Consequently, what is depicted in Figures 2 and 3 are Prior Art and needs to labelled as such.
Regarding Figures 6A to 8B, the specification in paragraph [0019] states that: “The images in Fig. 6A to 8B are cited from "Technical Notes of the National Institute Prior Art and needs to labelled as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “at which position information varies, as a detailed-inspection target part” is not defined or described in such a way as to reasonably convey to one skilled in the relevant art.  Furthermore, the disclosure does not describe what is being controlled (see the claim recitation “control to make” in line 13) in such a 

Claims 2-6 are rejected because they are dependent on claim 1 or an intermediate claim, and by virtue of their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “at which position information varies, as a detailed-inspection target part” is not defined or described in such a way as to reasonably convey to one skilled in the relevant art.  Furthermore, the disclosure does not describe what is being controlled (see the claim recitation “control to make” in line 13) in such a way as to reasonably convey to one skilled in the relevant art how the function is being performed. Furthermore, the claim comprises a list of functions without laying out what the objective of the invention is or what the intent of the claimed apparatus is. The 

Claims 2-6 are rejected because they are dependent on claim 1 or an intermediate claim, and by virtue of their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s admitted prior art (see paragraph [0028] of the Specification).

Paragraph [0028] is as below:

    PNG
    media_image1.png
    170
    572
    media_image1.png
    Greyscale

In paragraph [0028] it is stated that “The function of this TS is the same as that of an ordinary TS.  Details of the structure of the TS are disclosed in, for example, 

The Applicant admits in paragraph [0028] that the claimed surveying apparatus has a structure as that of “the TS disclosed in, for example, Japanese Unexamined Patent Applications Laid-Open Nos. 2009-229192 and 2012- 202821.” The Applicant also admits that “The function of this TS is the same as that of an ordinary TS.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US_2017/0363421 A1).
Claim 1 is rejected because:
Kumagai et al (Kumagai hereinafter) teaches of an apparatus comprising a combined structure of a total station 2 and a laser scanner 3 (see abstract; paragraphs [0001]-[0010]  and [0025]; Figures 2 and 3), relationships of exterior orientation parameters between the total station and the laser scanner being known in advance (because total station 2 and a laser scanner 3 are attached to each other in a single structure, see Figure 2), the surveying apparatus comprising a processor or circuitry 4 (arithmetic control unit; see abstract; paragraphs [0006], [0008], [0010], [0012], [0025], [0036], [0038] and [0051]; Figures 3 and 4), the processor or circuitry 4 configured to: acquire point cloud data that is obtained by laser scanning (see abstract; paragraphs [0005], [0006], [0012] and [0014]) the laser scanning being performed on an object 86 (see paragraph [0006], [0008] and [0090]-[0094]; Figure 7) to be inspected by the laser scanner 3; acquire a position of the detailed-inspection target part (by measuring the distance to the object; see paragraphs [0006] and [0012]); and control to make the total station 2 sight the detailed-inspection target part (object), on a basis of the position of the detailed-inspection target part (with a rotary unit rotating to point the laser on to the measurement object; see paragraphs [0006], [0012], [0029]-[0035], [0068] and 

Kumagai does not explicitly teach of acquiring a first point cloud data and a second point cloud data obtained by laser scanning an object to be inspected at a time interval by the laser scanner; and calculate a difference between the first point cloud data and the second point cloud data to detect a part of the object to be inspected, in a survey apparatus for measuring the position of measurement points on an object under test.

In paragraphs [0075]-[0076] of the Specification of the instant application, it is stated that “In one example, laser scanning may be performed every half a year” ([0075]), and, “The time interval for obtaining point clouds to be used can be freely determined depending on the kind of target to be inspected. For example, although the time interval may be every several months or every year …” ([0076]).

It would not have required any special skill for one of ordinary skill in the art to use Kumagai’s apparatus for taking measurements on an object at different intervals of time and comparing the measurements to calculate the differences between them. Any ordinary computer processor unit can easily compare data between two measurements and output the difference between them. Kumagai’s arithmetic control unit 4 is capable of performing such a basic function.
In view of the above rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to 

    PNG
    media_image2.png
    813
    453
    media_image2.png
    Greyscale

With respect to claim 2, Kumagai teaches that the total station includes a telescope 13 (see paragraphs [0031]-[0035]; Figures 1 and 3) and an imaging unit 58 (see paragraphs [0056] and [0057]; Figure 3) that images an image captured by the telescope, the control for sighting makes the telescope sight the detailed-inspection target part (see paragraphs [0006], [0008], [0012] and [0093]).  It is known in the art that a telescope enlarges captured image of a distant object.

With respect to claim 3, Kumagai teaches that the total station 2 has a function of emitting marking light 35 (see paragraph [0040]; Figure 4), and the marking light is emitted to the detailed-inspection target part after the control for sighting is performed (see paragraphs [0113]-[0115]).  

With respect to claim 4, Kumagai teaches that the total station 2 performs positioning on multiple points (point cloud) at the detailed-inspection target part after the control for sighting is performed (see paragraphs [0113]-[0115], [0118]).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US_2017/0363421 A1) in view of Trenholm et al (US_2018/0040119 A1).
Claim 5 is rejected because:
Kumagai teach all claim limitations except that a pattern type of abnormality is determined on a basis of the difference between the first point cloud data and the 
Trenholm et al (Trenholm hereinafter) teaches of a pattern type of abnormality is determined on a basis of the difference between the first point cloud data and the second point cloud data (see abstract; paragraphs [0096], [0099], [0109] and [0129]), in a survey apparatus for measuring the position of measurement points on an object under test. 

In view of Trenholm’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Trenholm’s teachings into Kumagai’s apparatus due to the fact that abnormalities can be determined by any ordinary computer processor that can compare two sets of data, thereby detect defects or abnormalities by mere data processing and without adding any hardware components to the measuring apparatus.

Claim 6 is rejected for the same reasons of rejection of claim 5 and because post processing test data is well-known in the art and in view of Trenholm’s teaching of pattern type of abnormality (see paragraph [0129]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to determine post processing in accordance with the determined pattern type of abnormality because post processing needs can be determined only after abnormality pattern is known.
The prior art cited in the accompanying PTO-892, specifically Bernhard et al; Taniguchi et al; and Ohtomo et al, are made of record and not relied upon, is considered pertinent to applicant's disclosure because they teach several features claimed in the instant application.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886